EXHIBIT 6
  From:          Dr Amina Odidi
  To:            Rich DiStefano
  Subject:       Copy of Andrew’s employment agreement
  Date:          Sunday, November 4, 2018 11:29:18 AM
  Attachments:   Andrew Patient employment agreement fully executed.pdf
                 ATT00001.htm


 Hi Rich
                       Redacted
 Regards,

 Amina




CONFIDENTIAL                                                              IPCI-0000160
  EMPLO YMENT AGREE MENT as of the 30 day of August, 2017
                                     111



  BETWEEN:
                       INTELLIPHARMACEUTICS INTERNATIONAL INC.
                                        30 Worcester Road,
                                       Toronto, ON M9W 5X2

                                                 -and-

                                lNTELLIPHARMACEUTICS CORP.
                                        30 Worcester Road,
                                       Toronto, ON M9W SX2

                                      (together, the •Company")

                                                 -and-

                                          ANDREW PATIENT
                                         of the City of Oakville,
                                       In the Province of Ontario
                                           (the "Employee")

                                                                              cy of which is hereby
   FOR GOOD AND VALUABLE CONSID ERATIO N, the receipt and sufficien
                              the parties hereto, the Compan y  hereby engage s the Employee as a
   acknowledged by each    of
                                                                          dHigently serve as a full-
   full-time employee, and the Employee hereby agrees to faithfully and
                                                              to the Compan  y upon and subject to
   time employee of the Company in a manner satisfactory
                                                  hereby agreed  between the parties:
   the following terms and conditions which are

   1.0     JOB DESCRIPTION
                                                                                Company and its
    1.1      The Employee shall be employed as Chief Financial Officer of the
                           from Septem ber 6, 2017 (the "Comme ncemen t Date").
    affiliates, commencing

    2.0    DUTIES

    2 .1   The Employee hereby agrees that:
                                                                                                      and
           (a)    In his position as Chief Financial Otticer, he will perform the role, duties
                          ibilities  describe d in  Sciledu  le  A  attached hereto  and  all tasks and
                  respons
                                                                                               in relatia,
                  services as the Company may from time to time reasonably require
                                                            any    such  tasks  and  services   shaN be
                  thereto: provided, however, that
                                                   nt with the  tasks  and services provide d to a public
                  commensl.lf'ate and consiste
                  company by     Its Chief Financia l Officer: and

                                                                                                of his
           (b)     He will devote his full business time and attention lo the pefform ance
                                            a maMer   consiste nt with the position set out in section
                   obligations hereunder in
                   1.0 and acknowledges that his hours of employm ent may be Irregular.




CONFIDENTIAL                                                                                        IPCI-0000161
   The Employee will keep, observe and perform all of the policies, guidelines, rules, regulations
   and duties that may from time to time be adopted or prescribed by the Company and act at all
   times in the best interests of the Company.

   3.0    SALARY AND BENEFITS

   3.1    Salary and Annual Bonus: As compensation for the Employee's performance of the
   duties herein enumerated the Company shall pay to the Employee an annual base salary (the
   "Base Salary") of $300,000, pro-rated for partial periods, which salary shall be payable in arrears
   in equal bi-weekly Instalments, pro-rated for partial periods.

   The Employee shall be eligible, in the discretion of the Board of Directors of the Company, to
   receive an annual bonus, comprised of a combinalion of cash and opUons to purchase shares of
   the Company, in an amount targeted at up to 40% of the Employee's Base Salary as paid in the
   preceding year, exclusive of car allowance, at the time such bonus, if any, Is awarded, based
   upon the availability of funds and/or options, and the achievement of Company and personal
   goals as set out at lhe commencement of each calendar year or part thereof as the case may be
   after mutual discussion and agreement. Such bonus may be Increased beyond such 40% up to
   a tolal of 50% of the Employee's Base Salary as paid In the preceding year, exclusive of car
   allowance, at the time such bonus ls awarded, based upon the availabillfy of funds and/or
   options, and the surpassing of such Company and personal goals. The Company shall be entitled
    to withhold those amounts from such salary or bonus or any other cash payment or other
   compensation or remuneration as shall be required under any relevant taxing or other statutory
    authority including, without limitation, the Income Tax Act (Canada), the Employment Insurance
    Ac-t (Canada) and lhe Canada Pension Plan Act (Canada). All cash compensation shall be paid
    by the Company's operating subsidiary lntelUPharmaCeutics Corp.

    3.2     Car Allowance: As of the commencement of employment, the Employee shall receive a
    car allowance of $1,500 per calendar month pro-rated for partial periods. It is acknowledged that
    such amount is required to be recognized, for Income tax purposes, as a taxable benefit to lhe
    Employee.

    3.3     Benefrts: Immediately upon the Commencement Date, the Employee will be entitled to
    participate In such benefit programs as may be made available by the Company to its
    management employees, including any medical benefit and life insurance plans In effect from
    time to time. The Company will provide the Employee, at the Company's expense, with a cell
    phone and a laptop computer for conducting Company business.

    3.4     Vacation: The Employee shall be entitled to twenty (20) business days' paid vacation
    within the first and each subsequent year of employment, to be taken on reasonable notice to
    management and at times reasonable to the requirements of the Company and the Employee.

    4.0     OPTIONS

    As of lhe commencement of employment, the Employee shall be granted options ("Options")
    pursuant to the Company's Stock Option Plan (the "Stock Option Plan"), that provide the
    Elll)loyee with the right to purchase 60,000 common shares of the Company. All Options shall
    be issued by lntelllphannaceutics International Inc. The Options shall be exercisable for a period
    of 10 years and shall be subject to the terms of the Stock Option Plan and section 6.4 of this
    Agreement, provided that:




CONFIDENTIAL                                                                                      IPCI-0000162
                                                  . 3.



         {a)     1he Options shall vest as follows:

                 (i)     20,000 Options shall vest immediately on issuance;

                 (ii)    an additional 40,000 Options shall vest as lo 20,000 Options annually on
                         each of the first and the second anniversaries of the Commencement
                         Date; and

                 (ill)   if the Employee's employment with the Company is tenninated without
                         cause at any time or if the Company termillcltes the Agreement under
                         section 6.2(b), the Employee shall retain all Options that have vested to
                         that time;

         (b)     the exercise price far the Options shall be the volume weighted average trading
                 price of the Company's common shares on the TSX and NASDAQ for the 5
                 business days belore the approval of the issuance of the Options by the Board ot
                 Directors of the Company; and

         (c)     in the event that there is a transfer in the ownership or control of the Campany,
                 then at a lime Immediately before such transfer all options granted to the
                 Employee to that point and not yet vested shall vest, or be deemed to have vested,
                 immediately prior to such transfer.

   5.0   EXPENSES

   5.1    The Company shall pay all expenses actually and properly incurred by the Employee
   incurred in accordance with Company policy. Prior to being reimbursed for such expenses, the
   Employee will provide such statements or receipts as may be necessary to evidence the
   expenditures referred to above.

   6.0    TERM AND TERMINATION

   6.1    This Agreement will be until December 31, 2017 and shall be renewed automatically for
   successive periods of one calendar year in absence of written notice of termination ("Notlce of
   Termination•) being delivered to the Employee at least 90 days prior to the end of the then
   applicable tenn, subject to Section 6.2. For greater certainty, In the event of a December 31
   termination under this Section 6.1, the applicable severance payment set out In Section 6.2(a)
   or Section 6.2(b) shall be paid at such termination date.

   6.2    The Company may terminate this Agreement and the employment herein at any time by
   Notice of Termination, in its sole discretion provided that

          (a)      Where such termination is made by the Company without cause, the Employee
                   shall have the right to receive, as a full and final settlement relating to employment
                   compensation, 3 months' then appRcable Base Salary, plus 6 weeks' Base Salary
                   tor every full year of service after the date hereof, up to a combined maximum of
                   12 months, pro-rated for the applicable period.

           (b)     Where such termination occurs within 6 months of a Change of Control of the
                   Company, the Employee shall have the right to receive, as a full and final
                   settlement relating to employment compensation, 13 months' then applicable




CONFIDENTIAL                                                                                        IPCI-0000163
                  Base Salary, plus 6 weeks' Base Salary for every full year of service after the date
                  hereof, up to a combined maximum of 18 months, pro-rated for the applicable
                  period. Subsections (a) and (b) herein are distinct, in the alternative as the tacts
                  may be, and not cumulative. For the purposes of this subsection, "Change of
                  Controi■ means the sale of all or subslantially all of the assets of the
                                                                                            Company;
                  any merger, consolidation or acquisition  of the  Company   with, by or into another
                  corporation, entity or person;  or any change  in lhe ownershi p  of more  than 50%
                  of the voting capital stock of the Company  In one  or more related  transactions.

          (c)     Where such termination is made by the Company for just cause at common law,
                  such termination may be made without advance notice or payment of Base Salary
                  or other compensation in lieu of advance nolice. Such termination, by Notice of
                  Termination, shall be effective immediately upon delivery to the Employee.

          {d)      All salary and vacation pay owed to the date of termination, or to which the
                   Employee is otherwise entitled, shall be paid as soon as is practicable following
                   such termination.

   6.3    The Employee may terminate this Agreement al any time by written notice to the
                                                                                        nl, the
   Company of not less lhan 30 business days. If the Employee so terminates lhe Agreeme
                                                                           position as may   be
   Employee agrees to provide such assistance to his successor in the
                                                      to the Employe e and  the  Company for  a
   reasonably requested at Umes mutually agreeable
   period up to 60 days from such written notice.

   6.4     Upon any termination, this Agreement Is fully terminated as at the date slated in lhe
                                                                                                   Company
   Notice of Termination, save only for lhe ongoing obligations of the Employee and the
                                                 hereof and   the rights to Options and to  exercise  Options
   set out in 4.0, 6.0, 8.0, 9.0, 10.0 and 11.0
                                           for herein and in the  Option  Plan. Upon  any  terminati on of the
   sha~ terminate except as provided
              ent provided   for In this Agreeme  nt, whether  with or without notice, or wilh or without just
   employm
   cause, the Employee hereby agrees that he wlll Immediately:

                   (I)      tum over to the Company all Company property including, without
                            limitation, all keys, pass cards, badges, btJsiness cards, identification or
                            other security devices, all Confidential Information in his possession or
                            control as contemplated herein, all Company health, medical, dental or
                            other benefit cards or Identification cards, all Company credit or debit
                            cards, Company ceUphone and laptop, and all other tangible or Intangible
                             property of the Company;

                    (ii)    gather together all of his own belongings and personal effects, without
                            delay, permitting a Company representative to verify that they are not
                            Company property,

                    (iii)   permit a Company representative to remain with him at an times following
                            receipt of Notice of Termination, unUI he has left the Company premises;
                            and

                    (iv)     upon completion of the duties set out above, promptly leave the Company
                             premises; and




CONFIDENTIAL                                                                                             IPCI-0000164
                                                  -5-


                 (v)     retum to the Company within 24 hours any Company property In his
                         control but not then on the premises.

   6.5     Upon any termination of the Employment contemplated by this Agreement, the
   Employee's participation in any employee benefit plans, including without limitation, all health,
   medical, dental plans and disability plans, shall terminate forthwith upon notification of
   termination, or forthwith upon the expiry of the notice period following delivery of a notice of
   termination as prescribed from time to time by the Employment Standards Act 2000 of Ontario,
   or forthwith upon the expiry of the number of months of compensation applicable under Sections
   6.2(a) or {b), If applicable, whichever Is the later, provided that such benefits will terminate
   forthwith upon the Employee becoming covered under the benefit plan of another employer, all
   unless otherwise agreed in writing by the parties at the time of such termination, and subject
   always to the operation of lhe laws of Ontario.

   6.6     Upon any termination of the Employment contemplated by this Agreement, the company
   undertakes that it will forthwith make an accounting of all monies, if any, then owing to the
   Employee, and that lhe same and any related documents then owing to the Employee will be
   transmitted to the mailing address of the Employee as set out herein, or to such other address
   as Instructed by the Employee, at the usual time for so doing.

   7.0    WAIVER

   7.1    The Employee hereby agrees that the obligations of the Company contained in section
   6.2 hereof constitute the entire obligation of the Company to the Employee with regard to notice
   or payment in Ueu of notice In the event of termination. The Employee hereby releases the
   Company from any other obligation arising from termination of his employment with the Company
   except that which is contained In Section 6.2 of this Agreement.

   8.0     CONFIDENTIAL INFORMATION

   8.1     The Employee acknowledges that the success of the Company's business depends
   significantly upon the maintenance of trade secrets, technical innovations and other Confidential
   Information, which Is proprietary, that the Company has purchased or developed or will purchase
   or develop at its own cost and expense. The Employee also acknowledges that he will
   necessarily be involved, as a consequence of his employment, with information and processes,
   the disclosure of which would be to the great detriment of the Company.

   8.2    The Employee acknowledges that such Confidential Information could be used to thE
   detriment of the Company and that the disclosure of such Conflclential Information would cause
   irreparable herm to the Company. Accordingly, lhe Employee undertakes to treat as confidential
   all Confidentlal Information and not to disclose or provide It to any third party or to use it for any
   purpose either during the Employee's employment, except as may be necessary in the proper
   discharge of the Employee's duties, or for any reason after the conclusion of the Employee's
   employment with the Company.

    8.3     Without in any way limiting the generality of the foregoing, the Employee acknowledges
    and agrees that all forms, documentation, paper, data, service manuals, technical and other
    reports, records, files, computer programs (lnciuding programs in both human-readable and
    machine-readable codes, procedures, rules and associated documentation), discs, tapes,
    printouts, memoranda and other materials used by the Employee or acquired in the course or
    the Employee's employment with the company and information or material not disclosed by the




CONFIDENTIAL                                                                                        IPCI-0000165
                                                  -6-


   Company to the general public, constitute Confidential Information and are proprietary to the
   Company. For greater certainly Confidential lnfonnation shall not include information which is In
   or hereafter enters the public domain without breach of this Agreement by the Employee.

   8.4     Accordingly, the Employee covenants and agrees that he wlll not, at any time during the
   term ot this Agreement or at any time following the termination hereof for any reason whatsoever,
   reveal, dlvulge or make known to any person (other than the Company and its duly authorized
   employees, agents and representatives) any Confidential Information, except for purposes of
   performing his employment duties.

   B.5     The Employee covenants and agrees that he will not, at any time during the tenn of this
   Agreement or at any time following the termination hereof for any reason whatsoever, reveal,
   divulge or make known to any person (other than the Company and its duly authorized
   employees, agents and representatives) or make use of, for his own or any other person's
   benefit, the Company's list of customers, or clients or its trade secrets, or his knowledge of any
   of the business or financial affairs of the Company which, during his employment pursuant
   hereto, is made known to lhe Employee (whether or not with the knowledge or permission of the
   Company and whether or not developed, devised or otherwise created in whole or In part by the
   Employee). For greater certainty this shall not include information which is in or hereafter enters
   the public domain without breach of this Agreement by the Employee.

   8.6   The Employee undertakes and agrees that, upon termination of the Employee's
   employment with the Company for any reason whatsoever, the Employee shall retum to the
   Company all such Confidential Information.

   9.0     OWNERSHIP AND ASSIGNMENT OF lNTELLECTUAL PROPERTY

   9.1     "Intellectual Property" as used herein means any and all copyrights, trademarks,
   inventions, patents for invention, know-how and trade secrets used in the course of or relating to
   the business of the Company. Without restricting the generality of the foregoing, these Include
   without limitation, all written or printed materials fixed in any medium, whether published or not,
   mathematical models, spreadsheets, algorithms, business models, presentations, chemical or
   pharmaceutical formulae, laboratory notes, analytical methods, notes, data, tapes, reference
   items, sketches, drawings, memoranda, records and other materials (including tools and data),
   relating to any of the Company's business or to the Confidential Information, produced by the
    Employee or coming into the Employee's possession by or through the Employee's employmen t
   All such Intellectual Property is, at the moment of its creation and at all material times, the
    exclusive property of the Company. The Employee agrees to tum over to the Company all
    originals and copies of any such materials in his possession or control, forthwith at the request
    of the Company or, in the absence of a request. on the date he receives or gives notfficatioo of
    termination of this agreement.

    9.2      For the purposes of this agreement, Inventions shall Include all inventions, trade secrets,
    formulae, analytical methods, improvemen ts or discoveries, works of authorship (including notes,
    illustrations, data, tapes, wrlHngs, reference items, memoranda, sketches, drawings, laboratory
    records, software and computer programs) and all other business or technical Information or
    material (including tools) created or conceived by the Employee, either alone or with others, while
    in the employ of the Company or resulting from the employment of the Employee by the
    Company. Any Invention completed or disclosed to any third party within one (1) year after
    notification of termination of the employment herein shall be deemed to have been conceived




CONFIDENTIAL                                                                                      IPCI-0000166
                                                  -7-



   during and as a consequence of the of the Employee's period of employment with the Company,
   unless the Employee is able to provide specific evidence in writing to the contrary.

   9.3    The Employee acknowledges and agrees that any and all Inventions are the sole and
   exclusive property of the Company.

   9.4     The Employee agrees to disclose fully, promptly and in writing the existence or/and
   details of all Inventions made by him or with his participation, and to comply with all Company
   policies as may be put In place from time to time concerning disclosure and reporting of
   Inventions.

   9.5   Employee agrees to tum over to the Company all documents and any copies thereof
   concerning Inventions in his possession or under his control, forthwith, at the request of the
   Company or, in the absence of a request, on the date his contractual relationship with the
   Company ends.

   9.6     The Employee agrees to assign to the Company, as necessary, in a form and manner
   acceptable solely to the Company, all of the Employee's rights, title and interest in and to all
   Inventions as may have vested in him by his action or omission, or by negligence or inadvertence,
   or by operation of laws, and further agrees that until such transfer is effected, he will hold such
   Inventions in trust for the Company, and will do no act or make no omission to impair them in
   any way. Without limitation on the generallty of the foregoing, in respect of any Invention which
   is the subject of copyright, the Employee hereby waives any "moral rights" he may have in the
   material, and expressly authorizes the Company to amend and use such materials In Its sole
   discretion.

   9.7    Upon receipt of a written request from the Company, lhe Employee agrees to provide all
   assistance necessary, both during and after the Employee's employment, to enable the company
   to:
                   (i)    obtain for its sole benefit and use, patents or other registered rights for
                          Inventions in any country, and

                   (ii)   successfully defend (or prosecute as the case may be), any litigation
                          arising out of a dispute related to any Inventions.

   10.C    NON-COMPETITION

    10.1 The Employee undertakes and agrees that during the term of this Agreement and for a
    period of three months from the date the Employee's employment with the Company ends, he
    will not without the Company's prior written consent, for any reason whatsoever, either directly
    or indirectly, alone or in partnership, or as an olficer, director, shareholder or employee of a
    corporation or organization, engage In the business in North America of development or
    formulation of generic pharmaceutical oral, solicJ dose products for a product for which the
    Company has submitted an application or clinical trial protocol to the Food and Drug
    Adminlstration; save that the foregoing shall not prohibit Employee from holding up to five percent
    (5%) of the issued and outstanding securities of a body corporate, the securities of which are
    listed on a recognized stock exchange.




CONFIDENTIAL                                                                                      IPCI-0000167
                                                  . B.



   11.0    NON-SOLICITATION

   11 .1 The Employee acknowledges and agrees that the success of the Company's business is
   in large measure dependent upon the establishment and maintenance of a close relationship
   with hs customers, clients and suppliers. Accordingly, the Employee covenants and agrees that
   he will not, at any time during the term of this Agreement, or at any time in the first twelve (12)
   months following the termination of this Agreemenl, solicit, interfere with or endeavour to entice
   away from the Company any customer, client or supplier of the Company.

   11.2 The Employee undertakes and agrees that he will not, during the term of this Agreement
   or for a period of twelve (12) months following termination of this Agreement for any reason
   whatsoever, either directly or indirectly, alone or in partnership, or as an officer, director,
   shareholder or employee of a corporation or organization solicit or seek lo engage the services
   of any employees of the Company whether for remuneration or otherwise and whether as
   employee, independent contractor or otherwise In any manner or for any purpose whatsoever.

   12.0    COMPANY'S REMEDIES

   12.1 The Employee agrees that the restrictions and covenants contained in this Agreement
   are reasonably required for the protection of the Company and its goodwill, and that the
   Employee's Agreement to same constitute a material inducement to the Company to employ, or
   continue to employ, the Employee and that the Company would not employ the Employee absent
   such an Inducement.

   12.2 The Employee understands and agrees that, without prejudice to any and all other rights
   of the Company, that in the event ot his violation or attempted violation of any of the covenants
   contained in this Agreement, an interlocutory and permanent injunction or other like remedy shall
   be the only effective method to protect the Company's rights and property as set oU1 above, and
   that an interlocutory Injunction may be granted immediately on the commencement of any suit,
   and that the Employee will not contest the Company's right to an Interlocutory injunction on the
   ground that the anticipated harm is not irreparable.

    13.0   AUTHORITY OF EMPLOYEE

    13.1 The Employee shall not have the power or authority to bind the Company to any obligation
    or agreement except in accordance with Company policy.

    14.0   ENTIRE AGREEMENT

    14.1 This Agreement supercedes and replaces all prior agreements between the Employee
    and the Company or its predecessors. This Agreement together with the provisions of such
    pollcles, guidelines, rules and regulations ot the Company as may be contained In bulletins,
    manuals and directions, memos, schedules published or posted from time to time by the
    Company, and the Stock Option Plan constitute the entire agreement of the parties hereto with
    reference to the employment of the Employee by the Company and with reference to all the
    matters referred to herein, and all promises, representations and undertakings relative to such
    employment. This Agreement shall not be amended or modified in any respect except by written
    Instrument signed by both parties.




CONFIDENTIAL                                                                                      IPCI-0000168
                                                   . 9.


  15.0    EXTENDED MEANINGS

   15.1 Words importing the singular number include the plural and vice versa and words
   importing gender include all genders.

   16.0   INTERPRETATION NOT AFFECTED BY HEADINGS

   16.1 The division of this Agreement Into articles and sections and the Insertion of headings
   are for convenience of referenee only and shall not affect the construction or interpretation of this
   Agreement.

   17.0    APPLICABLE LAW

   17.1 This Agreement shall be Interpreted in accordance with the laws of the Province of
   Ontario and the parties hereto specifically submit to the exclusive jurisdiction of the courts
   thereof. Notwithstanding the foregoing, nothing herein shall prevent the Company from taking
   proceedings to enforce the provisions of this Agreement In any other court of competent
   jurisdiction.

   1B.O    SEVERABILITV

   18.1 The invalidity or unenforceability of any provision of this Agreement or any part thereof
   shall not affect the validity or enforceabilit y of any other provision hereof.

   19.0    CURRENCY

   19. t Unless otherwise specifically provided herein, all references to dollar amounts herein or
   any other money amounts are expressed in terms of lawful money of Canada.

   20.0    INDEPENDENT LEGAL ADVICE

   20.1    The Employee acknowledg es that he has been given time to read and has read,
   understood and agrees with the contents of this Agreement. The Employee further acknowledges
   that he has been advised and given lime to seek Independent legal advice as to the terms of this
   agreement, and has so received such advice, and understands, accepts and is willing to abide
   by the terms contained herein. The Employee states that the agreement herein Is executed of
   his own free will.




CONFIDENTIAL                                                                                        IPCI-0000169
                                                 -10·


   Executed at Toronto, Ontario as of the date first-above written.


  INTELLIPHARMACEUTICS                                  INTELLIPHARMACEUTICS CORP.
  INTERNATIONAL INC.

        ~                                                      ~
   Per. Amina Odidi                                     Per:    Amina Odidi
   Title: President & COO                               TiUe:   President & COO




                                                                      ANDREW PATIENT




CONFIDENTIAL                                                                           IPCI-0000170
                                                  - 11 -


                                             SCHEDULE A
                                           (Paragraph 2.1(a))

                       Duties & Responsibilities as Chief Financial Officer
   The Chief Financial Officer ("CFO") shall report to the President and CEO and this role will be
   an Integral part of the senior management team providing leadership, business and financial
   acumen to the overall strategic direction and corporate development of the organization and in
   the development and maintenance of modem governance and financial best practices of the
   Company and its affiliates.

   The CFO shall manage, oversee and update ettective and streamlined financial and accounting
   systems.

   As a member of the senior management team, the CFO will be involved in strategic planning,
   evaluation, and development Initiatives.

   The key responsibilities of this position include:

   •       Responsibility for finance, treasury and accounting functions, and customary CFO
           matters generally, as well as related support functions (e.g. treasury and tax and, in
           support of the Chairman and COO positions) relating to the Company and its affiliates

   •       Provision of strong financial leadership to an organization expected to rapidly grow in
           complexity, including the development of robust cost-accounting systems and active
           planning and communication with the financial Industry to meet the Company's financial
           needs

   •       Ensure that effective internal controls are in place and ensure compliance with GAAP
           and applicable federal, state and local regulatory laws, applicable securities laws and
           rules for financial and tax reporting.

   •       Provision of financial input into the business development process

   •       Provision of direction for accounting, tax and treasury activities, including financial
           reporting, general accounting, financial planning, capital planning, and analysis of results
           from operations, cash management.

   •       Provision of sound financial management to the business including directing the
           development of financial policies, systems and internal controls, and managing their
           Implementation and review lo support Canadian and US certification requirements.

   •       Provision of financial analysis, budgeting, financial forecasting, and present and
           projected cash flow Information.

       •   Provision of financial perspective in circumstances where the company plans to enter Into
           key strategic relationships with other organizations as well as financial arrangements the
           company might consider such as mergers and acquisitions, licensing agreements, joint
           ventures, and strategic alliances.




CONFIDENTIAL                                                                                       IPCI-0000171
                                                      -12 ·



   •         Development and maintenance of relationships with banking, and Insurance personnel in
             order to facilitate financial activities.

   •         As necessary, the provision of assistance in the recruitment and leadership of a high
             performing finance and accounting team.

   •          Provision of a key inter1ace with extemal auditors on consolidated financial statement
              preparation and review, and maintenance of technical standards and an Internal control
              framework.

   •          Oversight over all internal reporting

   •          Responsibility for all external financial reporting

   •          Ensuring compliance with SEC/NASDAQ/OSC/TSX regulations, Sarbanes Oxley
              regulations when required, and other relevant regulatory provisions

   •          Oversight of the budgeting/performance management processes to ensure that they
              continue to meet the growing needs of the organization and provision to the execuUve
              group of timely and relevant information

       •      Management of relevant corporate communication including news releases, annual and
              quarterly reports and the Company website

       •      the exercise of such other powers and performance of such other duties as from time to
              time may be assigned by the CEO or President/COO.




       TOR LAW\ 9250161\2




CONFIDENTIAL                                                                                    IPCI-0000172
